                                              EXHIBIT 1


                      Debtor                Bank           Account Description   Last 4 Digits
                                                                                  of Account
                                                                                      No.

                David’s Bridal, Inc.       Bank             Deposit Account          1048
                                         Champaign

                David’s Bridal, Inc.   Bank of America      Deposit Account          2515

                David’s Bridal, Inc.   Bank of America    Disbursement Account       0503

                David’s Bridal, Inc.   Bank of America    Disbursement Account       1492

                David’s Bridal, Inc.   Bank of America    Disbursement Account       3823

                David’s Bridal, Inc.   Bank of America    Disbursement Account       3863

                David’s Bridal, Inc.   Bank of America    Disbursement Account       5425

                David’s Bridal, Inc.   Bank of America       Master Account          0480

                David’s Bridal, Inc.   Blue Hills Bank      Deposit Account          1081

                David’s Bridal, Inc.   Central Pacific      Deposit Account          4832
                                           Bank

                David’s Bridal, Inc.   Chemung Canal        Deposit Account          2846
                                           Bank

                David’s Bridal, Inc.    Citizens Bank       Deposit Account          2340

                David’s Bridal, Inc.     Fifth Third        Deposit Account          5591
                                            Bank

                David’s Bridal, Inc.    First Citizens      Deposit Account          9963
                                            Bank

                David’s Bridal, Inc.   First Tennessee      Deposit Account          3938
                                             Bank

                David’s Bridal, Inc.     Hancock            Deposit Account          7582
                                        Whitney Bank

01:23905368.3
                      Debtor                Bank          Account Description   Last 4 Digits
                                                                                 of Account
                                                                                     No.

                David’s Bridal, Inc.     Huntington        Deposit Account          6659
                                        National Bank

                David’s Bridal, Inc.     JPM Chase         Deposit Account          3416
                                           Bank

                David’s Bridal, Inc.      Key Bank         Deposit Account          6675

                David’s Bridal, Inc.    Lake Regions       Deposit Account        6147-F
                                           Bank

                David’s Bridal, Inc.    Merrill. Lynch,   Investment Account       5MSS
                                       Pierce, Fenner &
                                          Smith Inc.

                David’s Bridal, Inc.   Morgan Stanley     Investment Account        0776

                David’s Bridal, Inc.     PNC Bank          Deposit Account          3574

                David’s Bridal, Inc.    Regions Bank       Deposit Account          2439

                David’s Bridal, Inc.     Trustmark         Deposit Account          7512
                                        National Bank

                David’s Bridal, Inc.      US Bank          Deposit Account          5743

                David’s Bridal, Inc.      US Bank          Deposit Account          9491

                David’s Bridal, Inc.     Wells Fargo       Deposit Account          8989




01:23905368.3




                                                    2
